Application of Directive 2004/38/EC on the right of citizens of the Union and their families to move and reside freely within the territory of the Member States (debate)
The next item is the Commission statement on the Application of Directive 2004/38/EC on the right of citizens of the Union and their families to move and reside freely within the territory of the Member States.
Vice-President of the Commission. - Mr President, we followed very closely the evolution of the situation in Italy. We are worried about the growing street crime and wish to express, first of all, our sympathy to the families of individuals who have been victims of criminal activities.
We welcome the bilateral cooperation measures announced last week by the prime ministers of Italy and Romania. We will ensure that the rights of Romanians are respected, as all citizens' rights should be.
Under the transitional arrangements to the complete opening of labour markets, Romanian nationals must apply for job permits in certain Member States. We will make sure that Member States observe the principle of non-discrimination in their national legislation and administrative practice.
The Free Movement Directive, Directive 2004/38/EC, allows for the expulsion of European citizens when an individual represents a genuine, present and sufficiently serious threat affecting one of the fundamental interests of society. This is a decision to be made on a case-by-case basis and in the full respect of the guarantees of substance and procedure. In cases of immediate expulsion, the urgency must be duly justified. Under the Directive, the host Member State may expel European citizens also if they no longer fulfil the conditions attached to their right of residence. Inactive Union citizens may be expelled if they become an unreasonable burden on its social assistance system; in other words, if they do not have legal financial means to guarantee proper daily living conditions. In this case, expulsion shall be based on objective elements and a ban on re-entry cannot be imposed.
Expelling European citizens is an extreme measure. It is a limitation of one of the basic freedoms of the Treaty. Measures should be taken to strike the right balance between the right to free movement and the duty of each Member State to react in the interests of honest citizens when the legal conditions to stay are not fulfilled.
The Italian authorities officially notified the Commission of the text of the decree on 7 November 2007. The decree must be adopted by the Italian Parliament within 60 days. As you know, the Italian Parliament has the power to change the text of the decree. The position of the Commission on the Italian legislation transposing Directive 2004/38/EC will, of course, depend on the final version of the law as it emerges from the Italian Parliament. The decree entered into force immediately, but the Directive is sufficiently precise in its terms to be directly applicable by national courts. This means that if a Union citizen considers that the individual expulsion measure taken against him or her does not respect the guarantees laid down in the Directive, he or she can appeal before the national courts. In case of doubt on the application of European law, as you know perfectly well, national courts are obliged to refer the issue to the European Court of Justice. We will continue to monitor the situation, pending the examination of the decree by the Italian Parliament.
We are also worried about some racist and xenophobic demonstrations that have accompanied the introduction of the decree in Italy. Roma groups are the largest minority in Europe. Roma communities throughout Europe face difficult conditions. There is a long past of persecution. This situation leads to human suffering and social tension. Inclusion requires efforts by everyone concerned, including the Roma themselves. Specific protection must be given to individuals, children and women especially.
Criminals of whatever nationality very often exploit particularly vulnerable people such as children. Roma children face double discrimination. Firstly, they are victims of stereotypes and prejudice. But also they may face violations of their fundamental rights, even from within their communities. We see, too often, neglected Roma children on our streets or living in poor, often tolerated conditions in modern European favelas. Children may be brought into a life of crime or forced to beg. Roma schoolchildren tend to leave school early without qualifications for the future or skills to care for themselves and their families.
If we only look at a group when we consider how to protect fundamental rights, then we risk missing the protection of individuals within that group and we miss the opportunity to break the circle of wrongdoing and fear.
We are ready to assist Italy and Romania in making the best possible use of all possibilities already existing under European law and under European funds. It should be also stressed that Roma communities live in many other Member States such as France, Ireland, Spain, Slovakia, the Czech Republic or Hungary. The social inclusion of Roma communities can also be further improved in these Member States, notably through the structural funds, which can be quite helpful.
European funding, specifically targeted at the needs of Roma communities, is already available in areas such as social inclusion, the fight against discrimination, regional development and education. In the previous programming period, the structural funds made available more than EUR 275 million for Roma-related projects. An additional EUR 60 million was made available to Romania and Bulgaria between 2004 and 2006, under the pre-accession instruments. The funding of Roma-related projects will continue in the structural fund programming period 2007-2013. The European Racial Equality Directive (2000/43/EC), which covers Roma people, provides for protection against discrimination in employment, education, social security, health care, goods and services, and housing. We are actively ensuring that this legislation is applied across the EU.
Finally, as much as the Commission is not prepared to tolerate any form of discrimination or intolerance of its citizens, we equally will support Member States who lawfully protect their citizens from criminality, whether they are nationals or citizens of the Union in general. After all, freedom, justice and security go hand in hand.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, I would like to congratulate Mr Frattini on his comprehensive report and on the proposals, ideas, content and values defended in his speech. Certainly the reunification of Europe has led to the growing movement of citizens within the Union, which in some cases has transformed into a real migratory phenomenon. This is the case in Italy, where today there are around half a million Romanian citizens.
The EU has tried, with Directive 2004/38/EC, to guarantee respect for both the rights of Community citizens who emigrate from one country to another, and the right of the Member States to expel EU citizens who do not obey certain rules: I am referring to the ability to support themselves and to the risks to public policy and safety. Unfortunately, in Italy the way the EU directive has been applied is too little, too late. The result? A failure to expel many citizens who, if deported, perhaps would not have committed crimes in Italy.
Unfortunately, crimes have been committed which have shaken public opinion, committed by people with a European passport. The reaction has been one of unacceptable xenophobic violence. The violence and murders committed in Italy must be strongly condemned and solidarity shown for the victims' families. The violent and xenophobic reaction must also be condemned, although unfortunately, when the rules are not applied, when the laws are not enforced, citizens risk dispensing justice themselves, and this is quite frankly unacceptable.
Member States have very clear responsibilities, as do local authorities. In Rome, despite numerous reports, unfortunately no action has been taken in response to certain social situations, such as the slums inhabited by Roma citizens. These are situations where quick action should have been taken. Sometimes belated measures do nothing to solve problems that have blown up. We are not in favour of mass expulsions. Every citizen who commits a crime is personally accountable. It is not a question of nationality or of belonging to a particular ethnic group. Further collaboration between Romania and Italy would of course be useful. It is no accident that the PPE text was signed by me and by my colleague Mr Marinescu.
This is a question that specifically concerns the Roma people. It does not concern Romanian citizens and this is why we are asking for a specific agency be set up for the social integration of the Roma communities, a European agency to show that Europe is doing its part to solve a problem that otherwise risks instigating even greater social panic.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, we are in a very difficult situation. It is difficult because the events that have transpired in Rome merely bring to the surface something that we have not seen until now, or did not wish to see. The murder that occurred there was a profoundly condemnable, abhorrent act. The reactions unleashed by this murder are alarming. However, the fact that a single offender who commits a criminal act is embedded in his judgment as part of a large group of people who, so to speak, are held collectively responsible for the acts of one individual, is nothing new in the history of humanity - it has always occurred - but it is always equally condemnable. Therefore, the first thing we must do is to differentiate. We must look very carefully. It is all true: integration of the Roma into our society has not been working for a very long time. This is also linked to the fact that there is very little commitment to integrating the Roma into our society. They are a difficult people, with their own autonomous culture, and it requires a great deal of effort to integrate them, but it can be done. It can be done if we respect them and their culture.
Nevertheless, it must be made clear that a state under the rule of law must be able to ensure its survival by all constitutional means. A state under the rule of law must use every means at its disposal to maintain public safety and preserve order. What is the best way to do this? The best way is not to generalise but to assess each individual case, and that is exactly what must happen in Europe. When it comes to freedom of movement, we have to check, in each individual case, what right a citizen of the Union has gained and, when he moves from one country to another, what rights form the basis of the way he should be treated.
In the European Union, we guarantee freedom of movement. All citizens of European states - at least, those which are part of the Schengen area - enjoy this integral freedom of movement. This does not mean that they can do what they like when they move from one state to another. They must respect the rights and laws there; but, conversely, the state that belongs to the Schengen area must also respect the rights of the citizen of the Union on its territory. It is not possible to say in a general way' 'it is this group's fault, and this group has to go, because none of its members have work permits, or because they do not fit in with our idea of our culture, or because they are all unemployed, or because they are begging'. Instead, in each and every case, we must ascertain what rights a citizen has, just as in each and every case it is ascertained what rights he has violated. This is precisely the task that the Italian and Romanian Governments are now undertaking, and that the Commission must also undertake.
Here I must say, Commissioner Frattini, that you are not doing justice to your role. I was extremely surprised to read your remarks in Il Messaggero. Until then, I had the impression that you were a very moderate Commissioner. You won the respect of my group because you had hitherto worked very sensitively in what is a sensitive area of politics. However, the remarks that you made in Il Messaggero regarding work permits and people's income structure - suggesting that it was possible simply to go into a camp, ask someone how they earned a living and, if they could not explain on the spot what they lived off, deport them - are reminiscent of a totally arbitrary state. We do not live in such a state, however. It is your task, Commissioner Frattini - especially as the Commissioner responsible for human rights - to defend the principles of the European Union and not to promote yourself again as a minister in a future Italian Government when required.
(Applause from the centre and left)
on behalf of the ALDE Group. - Mr President, most of us recognise the benefits of migration. The Member States which have opened their borders to migrants from other Member States have not seen a rise in unemployment; rather, they have seen a growth in productivity, a rise in economic growth and the creation of new jobs.
It is the old, old story. The incomers do jobs that the natives do not want to do, they work hard, they cost little and they bring new ideas. But it is important to recognise that some people cross borders not wishing to work - or at least not wishing to work legally. European Union law recognises this, as you have laid out, Commissioner. While giving the right to reside in other Member States, it allows the host state to limit the right of residence to three months if there is no means of subsistence and to terminate that right if there is a threat to public order.
One of the great successes of our Union has been this right to move freely, now enjoyed by millions of citizens in their studies, in their working lives, in retirement. It is not without its challenges and, just as the Jews, a people lacking a homeland, were often unwelcome in ages past, so today the Roma, some nine million people, are discriminated against in many host countries. Yet to equate the Roma people with the country of Romania, even if many of them are Romanian citizens, is to misunderstand the nature of both. You might as well equate them with the city of Roma.
European Union funds have been made available for the integration of the Roma. We are working with George Soros and his Decade of Roma Inclusion. But we need all Member States to sign up to that and a common Community framework strategy for Roma inclusion if this is to work.
It is a pity that Italy did not draw down any of these funds. Spain drew down some EUR 52 million and Poland some EUR 8 million. But it is not only a lack of foresight on the part of the Italian Government; it is also matched by a lack of foresight on the part of the Commission. I think Mr Barroso was wrong when he said in his interview in La Repubblica yesterday that it is inconceivable that European Union authorities should promote integration on the ground. It should not be inconceivable.
I share, Mr Frattini, the views of Mr Schulz. You should not be playing party politics in this matter. This House demands that you concentrate on your current responsibilities, not on your possible future career. Italians know as well as others the vulnerability of migrant communities. In 1893, at Aigues-Mortes in France, Italian salt workers in the Peccais were lynched in xenophobic attacks about the protection of local jobs. But one of the great achievements of the Union is that such pogroms are a piece of the past.
Too often, nonetheless, democracies are run by crisis management. It is, perhaps, more evident in Italy than elsewhere. But if there are problems in Italy, there will be problems in other countries too. If the right of residence abroad is an EU right, we cannot allow Member States to rewrite the exceptional provisions, as the Italian Government has done in its decree. There is nothing to stop a country giving powers to prefects to deal with it as long as there is a right of appeal. An appeal to a justice of the peace who is not a legal expert is insufficient, just as is the use only of Italian or English in legal documents. But I trust the Italian Parliament will correct these provisions and ensure consistency of the national legislation with EU provisions.
For us, this is the first real case of the European Parliament overseeing the application of justice and home affairs legislation, together with national parliaments. We need to look not only at what does not work, but at what does work, and we need your active commitment, Commissioner, in that task.
(Applause from the centre and left)
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I would also like to thank Commissioner Frattini for his detailed report this afternoon. In my opinion, Directive 2004/38/EC is a valid point of reference, guaranteeing full affirmation of the right of movement of EU citizens, avoiding any form of discrimination and establishing the principle of full integration.
This directive is essentially concerned with protecting the rights of someone residing in a Member State, as well as the rights of citizens of that Member State, in keeping with the principle of reciprocity. It offers maximum protection for people working, studying and wanting to become integrated, but comes down hard on those people who break the rules. It is on this latter point that Parliament must have a real discussion.
Not only are there rights, there are also duties and rules which must be respected. We cannot continue to ignore the fact that there is a percentage - no doubt an absolute minority, but this percentage does exist - of people who travel to other Member States and who have no intention of reporting their presence to the host Member States, simply because they do not want to be officially recognised, because they have no intention of abiding by the laws and working legally.
We need to address properly the problem of who moves to and who enters a Member State, intent on remaining on the fringes of society. No doubt the tools can be improved, but some of them are already available to the Member States under Directive 2004/38/EC. This is why first we must call for the prompt, full, thorough and concrete application of the Directive in each Member State.
Perhaps it might also be worth refining the Directive, not only imposing an obligation on visitors to declare their presence in the territory of the host Member State on certain terms, but an obligation on the Member State to impose sanctions on anyone who does not abide by the rules. In Italy for example, the decree implementing the directive sets forth certain terms and conditions, but it does not provide any sanctions, so the law is in fact completely ineffectual.
Above all, we need to make sure that immigrants are escorted back to their own country, obviously in cases where there are genuine reasons for doing so. However, I should point out that anyone who commits a crime, anyone who violates human rights, because this is also important, who exploits children, who exploits women or who represents a threat to public safety, must be removed and returned in no uncertain terms to the authorities in his or her country of origin. We also need laws for people who do not work, for people who have a hand-to-mouth existence and who can thus represent an excessive burden for the community of the host Member State.
I would like to finish by mentioning the Roma children and making the case for Italy. There are around 50,000 children, or rather at least 50,000 exploited children in Italy. They are of Roma origin, they are forced to beg, they are not vaccinated, they do not go to school and they live in absolutely deplorable sanitary conditions. I would like to remind everyone that around a week before Mrs Reggiani was killed in Rome, in the same shanty town as the one in which Mrs Reggiani's killer lived, a two-month-old Roma child died of cold. This was in Rome, one of Europe's foremost capital cities.
Therefore, I will finish by asking, is this truly integration? Is this respect for human rights? We have a duty to ask serious questions without hypocrisy and we have a duty to say that everyone is equal before the law.
on behalf of the Verts/ALE Group. - (IT) Mr President, Commissioner, ladies and gentlemen, on 2 November Mr Frattini said that 'What has to be done is simple: go into a travellers' camp in Rome for example, and ask them: 'Can you tell me where you live?' If they say they do not know, take them and send them home to Romania'. That is how the European directive works, plain and simple, and we need to pull down the travellers' camps immediately. You also said that the UK, France and Germany habitually expel citizens who are out of work, that Italy does not do this and that therefore it has failed to implement Directive 2004/38/EC properly.
I am speaking to you as Co-president of a European political group and I am addressing you as a European Commissioner, therefore we must absolutely leave aside the fact that in Italy, we probably campaign in different coalitions, but here we are acting and should act as Europeans. I think that the statements you made to Il Messaggero are unacceptable and furthermore are in complete contradiction with what you said here to us last night. Which of the two Frattinis is the real one? The one who said that we needed to pull down Roma camps or the one who said, as the directive quite rightly says, that citizens can be expelled based on precise rules and even more precise guarantees? I would really appreciate an answer to this question.
With regard to the question of other European Member States, I would be grateful if you could explain the situation to me. We have made a few inquiries and have discovered that none of the countries mentioned - the UK, France or Germany - has ever deported European citizens for economic reasons, which in any case is prohibited by the directive, and that no citizen has ever been found to be an excessive burden for the economy of the countries of residence. Therefore, I would like to know whether you knew about this, because it seems to be crucial information.
I fully support the fact that this directive provides a precise framework. However, I think that it could have been even more precise and better done, and I am even of the opinion that the case or cases that we are discussing today are symbolic of the way in which the directive must be applied and how the Member States perceive and see enlargement and freedom of movement, which is an absolute priority for us. May I just say, Mr President, Mr Tajani and Mrs Angelilli, that a country where the mafia has a business of around EUR 90 billion and where events take place such as those of recent days can teach us very little on the subject of immigration.
on behalf of the GUE/NGL group. - (IT) Mr President, ladies and gentlemen, our discussion here is not about Italy or Romania, it is about Europe and the life of its citizens: a woman was killed, and our thoughts and sympathies must go to her family; Roma and Romanian citizens are disgracefully attacked; our identity, our values, our laws and our history, including tragedies such as the persecution of the Roma people, let this all be called into question today and let us not forget and make sure that there is no room for racism of any sort.
These tragedies have taught us the importance of laws that sanction rights: there is no safety without the law. This is how important our laws are, our treaties are, even our economic regulations, which sanction the value and right of mobility and residence, which are the legitimate rights of European citizens, and not concessions, which can be regulated but not denied. European laws are clear: everyone has the right to mobility and residence, with removal only in extreme cases where national security is at stake. Expulsion is strictly individual and never collective, and is accompanied by the guaranteed right to a defence. These are proportional measures that always allow for the continued right of mobility, a right that will never be denied for economic reasons, because poverty cannot be a stigma or a reason to discriminate against citizens.
This is what Article 27 of the directive says, it is the law. It is all the more sacred because it concerns rights. The law applies to everyone, not least of all to Commissioners - and I must say Mr Frattini that in your numerous statements here in Parliament, I have had great trouble in finding the spirit and the letter of the law, in fact I cannot seem to find either of these - and to the Member States, who must transpose their membership of Europe and its directives for all of us.
There are still too many people dying in Europe today. In Italy, a woman died from a violent attack by a Romanian man. This is extremely distressing to me. Anyone guilty of murder has to pay the price, but that has nothing to do with Roma or Romanian citizens, who have seen some of their own people unfairly attacked. Blame is individual, never collective. So many migrants die trying to get to Europe. These people are overwhelmed and are calling on us to act. This suffering is why we must make Europe a land of the law and of rights, of sacred laws, particularly when we talk about reception. These laws form the basis of security.
We want this to be solemnly reaffirmed in Parliament with a vote so that there can be no more misinterpretation of our European laws.
In accordance with our rules of procedure, I would like to ask Members who are speaking not to quote other Members, for the simple reason that under the rules they could ask to speak later. Therefore, to allow the debate to run smoothly, I would ask everyone to address Parliament in general, citing the facts; clearly this does not apply to the Commissioner, who will be fully entitled to explain his reasons at the end of the debate.
on behalf of the IND/DEM Group. - Mr President, my friends in the new NIP Party in Romania were furious when they learned about the expulsion of thousands of Romanians from Italy. I understand them fully.
I phoned Commissioner Frattini, who assured me that no Romanian would be expelled without having met a judge. There was a derogation, however: when people, after staying for three months, have no money to live on, they can be expelled without a decision from a judge. I agree with this procedure if it is administered in good faith. Free movement does not include a right to receive financial support from the state you visit. You should be able to live on your own budget or have a job.
Criminals may also be expelled if it is decided by a judge, but it is not up to the police to decide who are criminals. For such decisions, we must have independent judges. I hope my friends in the Italian Government agree with this fundamental principle of the European Union.
on behalf of the ITS Group. - (IT) Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking Mr Frattini for being here again, for his commitment and for making himself available to us. You are an asset to your country. It is a shame that I cannot say the same of other Italian representatives and I do not like this.
We have discussed - and are still discussing - the Schengen Agreement. Despite all the social unrest that the free movement of citizens within the EU is undoubtedly causing in Italy, Mr Amato has decided that it would be a good idea to focus on other issues. Something needs to be done to prevent this social unrest from reaching the levels witnessed in our country. However, it does not appear that anything is being done, given the rising crime rate at all levels in Italy, ranging from anti-social behaviour to organised crime, not to mention the steady inflow of illegal immigrants into our country, and above all the fact that some people who come to Italy with study, work or tourist visas are not returning to their own countries when these expire. This last point has not been widely covered by the media.
Furthermore, the current Italian administration and the Minister of the Interior seem to be unaware of the crime committed in Italy largely by foreigners, some of whom are European citizens, travellers or people who call themselves this. This was highlighted a few months ago in the report by the Italian Prefect Mr Serra to the Italian Parliament.
The Italian government is becoming an embarrassment to an increasingly tired nation, and they are not alone. This government, which is as incapable of understanding social unrest as it is of preventing it, cannot conceive of addressing the problem. It does not occur to it - and one wonders how it could - to admit the failings of current migration policies or the lack of application of European directives, in this case Directive 2004/38/EC.
On this subject, the Italian government complains of having difficulty in identifying the exact date of entry. It is clear that under the Schengen Agreement, these difficulties are growing out of all proportion. It is also obvious that my party and I would like to revoke the Schengen Agreement. Even the repeated acts of political hooliganism in Italy in recent months, suffered in many cases by my party, perpetrated by the followers of anarchic and boorish communism protected by representatives of the institutional left, are still being ignored by Mr Amato.
Unfortunately, Mr Amato and President Prodi, like so many mayors, not least of all Rome's, do not live in working-class areas, they have no contact with travellers' camps - legal or otherwise - and they do not use public transport or experience the bullying, violence and prevarication that even EU visitors face in Italy on a regular basis. These irresponsible politicians talk about solidarity, in whose name an entire population is made to suffer their foolish decisions.
The European Union, rather than lament the fact that Italy has not asked for funding, should take note of what President Barroso said, in other words that if a Member State allows slums to develop on its territory, what can it expect the Commission to do? Mr Amato chooses to be absent from meetings on the subject. Meanwhile, Italians would like to do the only right thing: start voting and tell the government to go to hell.
(RO) The European Union is a community of values in which respect for human rights and fundamental freedoms prevails and its policies include the security of citizens and the fight against criminality, as well as the protection of children and the fight against instigation to violence.
I firmly condemn violence and offences and I deeply regret what happened in Italy! But I believe that the abuses and injustice committed in the name of the law are unacceptable, induce fear and humiliation and may instigate hatred within human communities.
I have discovered a tendency to escalate this situation unjustifiably, also fueled by political and xenophobic statements uttered by certain politicians.
I am worried by the fact that, according to the information published so far, only Romanian citizens have been expelled from Italy. All the Member States have the right and obligation to draw up legislative acts that would ensure and consolidate public order and safety.
All the European citizens, whatever their nationality, have the obligation to comply with the law and its provisions, wherever they are on the territory of the European Union.
Yet, at the same time, we have to condemn intolerance and xenophobia and, especially, the unjustified expansion of hard feelings and stigmatization from a few individuals, who are on bad terms with the law, to an entire ethnic group or, more seriously, to an entire nation.
I believe the Italian State, just like all the other Member States of the European Union, has the duty to protect the rights and liberties of the European citizens residing on its territory, who integrate into the community and obey the laws.
A common European approach of the policies of immigration and integration of minorities is required. The issue of minorities and, especially, of the Roma minority, is a European issue and it should be approached in a coherent and unitary manner, not only in moments of crisis.
All the relevant bodies should cooperate, first of all the European Commission and the Agency for Fundamental Rights, as well as the relevant institutions in the Member States.
I call upon the European Commission to review the priorities and mechanisms of the European Social Fund in order to extend the financing of common actions, which would contribute to the social inclusion of the Roma minority.
At the same time, I ask the European Commission to urgently examine compliance of the decree law, issued by the Italian authorities, with the European legislation and to give assurance that the implementation of any provisions of this type shall not lead to abuses against honest people, irrespective of their nationality.
(IT) Mr President, ladies and gentlemen, I believe it is right that our Parliament should send the family of Mrs Reggiani a message of condolence. I would also like to censure the recent statements by Mr Frattini, who in interviews referred to earlier confused his role as representative of the Commission with that of a member of the opposition, denying Mr Tajani this pleasure, when he would have been better to use his prestigious role to brighten the national political climate.
It pains me to say it, because we have often supported Mr Frattini's proposals and initiatives. Mr Frattini knows only too well that, as pointed out by some of my fellow Members, there is no European text that makes provision for the automatic expulsion of citizens from other Member States on economic grounds.
The recent provisions of the Italian government are in line with the European directive, respecting its spirit and strengthening certain aspects considered important in light of the situation in Italy. All Italian institutions - and I say this to Mr Tajani, to Mrs Angelilli and to other members of the opposition - from the City of Rome to regional authorities, right down to the smallest local council, are committed to this. It is undignified to sling mud at the degree of civilisation and integration that our country has achieved over the years.
I hope that the European Parliament will reaffirm its refusal of the principle of collective responsibility, which is used to incite hatred and violence in the heart of Europe.
What we need to affirm instead is the need to combat any form of racism and xenophobia, and any discrimination based on nationality and ethnic background. We have a road map for this: the Charter of Fundamental Rights. It is important that we do our best, as the Italian and Romanian Prime Ministers have asked, to ensure better social integration of disadvantaged peoples and cooperation between Member States, both in terms of managing the movements of our own migratory flows and through social development and welfare programmes financed by the Structural Funds.
What we need to do in future is simple: none of us must forget that immigration is a resource, it is part of our future, but it must be governed. I therefore propose that the Member States act now to establish closer European coordination to regulate migratory movements in the European Union.
Mr President, I should like to thank the Commissioner for addressing Parliament on this very important issue.
There has been a lot of emotion in Italy following the murder of an Italian woman by a Romanian citizen. There has equally been a lot of emotion in Romania following reprisals against Romanian citizens by Italian gangs.
However, when we put away emotions, we get back to our basic values and principles: freedom of movement for all citizens, the rule of law and its conformity with European law.
Let me remind you, should it be necessary, that freedom of movement for European citizens is a fundamental right enshrined in the founding Treaties. Unfortunately, these recent events have shown us that we need to make more effort to consolidate these rights and ensure they are enforced adequately throughout Europe.
In today's Europe we cannot accept irresponsible authorities pointing fingers at specific nationalities or ethnic groups. Neither can we accept the claim that the free movement of workers might be a route to increasing criminality, because crime has neither nationality nor ethnicity. This attitude can only lead to dangerous developments and more xenophobia.
On the contrary, I believe we must continue to encourage mobility of people and give workers the same opportunities all over Europe, to reinforce a strong European identity. This was the founding fathers' genuine wish for the creation of the European Union.
While I reiterate that the European Union must ensure all its citizens live in an area of freedom, security and justice, I believe we should also pay more attention to integration and freedom of movement.
The answer to crime is not closing borders. The answer to crime is not encouraging xenophobia, discrimination and stigmatisation of nationalities or ethnic origins. The answer, in a modern Europe, is more police and judicial cooperation, more integration policies, more resources for those called to serve and protect all our citizens, whatever their nationality.
I would like to see a Europe where all citizens can live, work and circulate freely. The European Commission, as the guardian of the Treaties, must now ensure that these basic rights are correctly implemented and enforced. I call on the Commission to stand firm on these principles.
Mr President, the situation of the Roma in Europe is getting worse. The developments in Italy prove that to us. We have all seen that unchallenged xenophobic and racist hysteria can overcome common sense. The crime of one single person has fuelled an unprecedented media lynching. This moved us towards restrictions on the fundamental rights of European citizens based on popular racist and xenophobic hysteria.
We must not let that happen. Criminal issues are for the judges to deal with, not for politicians or civilians. However horrible and condemnable the crime that took place in Rome is, it should not lead us to collective responsibility of a whole nation. The events in Italy did uncover the reality of the campo nomadi, in which so many Roma live. The fact that tensions and instability arise from such situations is not questionable. That is why we must act. My first assistant is a Roma. Integration can proceed quickly.
In 2005 we adopted a resolution that asked for concerted EU and national action for speeding up the inclusion of Roma. Therefore, I propose that we, as MEPs, show that we care, and urge decision-makers to join us. I propose that the EP establish a permanent European Parliament rapporteur on Roma issues, who would monitor the situation of the Roma in Europe and come annually with recommendations to the Commission and governments. In addition, we should call upon the Commission to establish an EU Roma inclusion fund, together with an EU strategy for Roma inclusion and a Roma unit within the European Commission. This will ensure proper management of the EU Roma inclusion policies.
(IT) Mr President, ladies and gentlemen, in the wake of the brutal murder by a Romanian citizen of Giovanna Reggiani, whose family is offered our heartfelt condolences, many political groups in Italy have pointed the finger at Europe. However, what happened is not due to enlargement, Schengen or other European directives on free movement within the European Union.
These are age-old problems that deserve a less superficial approach and which cannot be addressed with a decree rushed through Parliament to satisfy public opinion. For this very reason, we need to be more attentive and re-examine the entire matter within a framework of legality, unfettered by emotions or urgent demands. The rule of law requires that criminal responsibility should be individual and not collective. To deviate from this principle would set a dangerous precedent that could lead to the criminalisation of certain migrant nationalities.
The potential effects that this might have are worrying. In Italy, we have seen a witch-hunt culture emerge towards Romanian and Roma citizens, with many punitive expeditions: even children in schools have been the subject of scorn and mistreatment. The issue of security is clearly legitimate, but we cannot fall into the trap of polemics and exploitation deliberately designed to fuel hatred and xenophobia merely for partisan reasons. If objectivity could be restored to Italian politics, the public would learn that Italy was not overcrowded with delinquent migrants. Immigration is certainly a subject that requires European coordination, but we cannot use Europe simply to limit the freedom of movement of migrants.
Mr Frattini's actions should be condemned. He has used this opportunity to join the national polemic expressing opinions contrary to European directives. It would have been better if the Commissioner had proposed a series of integration policies, for example based on the increased resources from the Integration Funds and the need to free national reception policies from the constraints of the Stability Pact, as has already been done for security policy.
It is also important that we insist on coordination and reinforcement of judicial instruments and police powers to tackle organised crime and trafficking, an odious crime which has now reached the transnational level. The discussion of the application of Directive 2004/38/EC is the right sphere in which to have a debate on the expulsion of Romanian citizens in its proper legislative setting; it is an opportunity to confirm how the free movement of Romanian citizens is an inalienable right of European citizenship.
The directive is clear: people cannot be removed as a preventive measure, but personal accountability must be assessed, and this information should be used as a starting point so that government decrees can remain in line with the pro-European tradition of our country.
(IT) Mr President, Commissioner, ladies and gentlemen, I would like to thank you for the courage and consistency that brooks no hypocrisy, which unfortunately often prevails in our institutions and which to a certain extent we have also heard here today. Mr Guidoni, the decree you are attacking is a decree of your own government, so we need some clarification here.
The distressing events in Italy, and in Rome in particular, are only the latest in a series of incidents that have often gone unheeded or have been ignored. Europe is founded on the principles of freedom and respect for fundamental rights and freedoms. The Italian people have always shown that they support inalienable values such as non-discrimination, equality between peoples and democracy.
However, I believe it is only right to add, using the information from the official Caritas report produced in cooperation with the Italian Ministry of the Interior and which paints a fairly serious picture, that this has been happening since 1 January 2007, following the migration of Romanian citizens to Italy on an unprecedented scale in the EU.
I hate to say it, but we only need to run through a few of the figures to see the absurdity of the situation. In 2006 alone, 17,900 Romanians were arrested in Italy. This is not the fault of an entire people, it is the fault of individuals. However, we need to reflect and the question automatically arises: why did the Italian government not ratify the decree transposing Directive 2004/38/EC sooner? Furthermore, why does the decree not implement the provisions of the directive relating to residence after a period of three months? Why did the Ministry of the Interior fail to provide adequate measures for application in relation to the conditions and requirements to be satisfied and the checks and controls and possible repatriation of EU citizens guilty of not respecting the imperative conditions provided by the directive?
This laxity has caused a culture of permissiveness which is beyond understanding. It has resulted in the indiscriminate arrival of indigent people, fuelling each day the sense of despair that exists and leading people to the inevitable short cut of breaking the law. For example, the Mayor of Rome tolerated the establishment of around a hundred Roma camps and shanty towns, where the most elementary human rights were compromised and where hygiene and personal dignity were completely ignored, before then deciding to dismantle them. It was an act of thoughtlessness for which we are still paying today. We are in favour of solidarity and reception, but this has to be in accordance with the law, guided by the certainty of the law and public policy.
Mr President, today I will try to forget that I am a Romanian. I will try to forget, even if people are deported, attacked and killed within the borders of the European Union, simply because they are guilty of being Romanian either ethnically or by citizenship.
Today, I shall try to think as an Italian and as a European. If I were Italian, I would think that I should have the right to feel secure in the country of my ancestors. I would have been outraged by the miserable camps of miserable people around my country's wonderful towns. I would have been disgusted to see an increasing number of criminals threatening the peaceful life of my compatriots. But, while looking for my security, I would realise that this is consolidated daily by the creative work of more than one million immigrants who are producing Italian goods, offering services in areas left by Italian labour, buying Italian merchandise and paying taxes to the Italian authorities. On the contrary, I would feel that my security would be weakened if those non-Italian residents left my country, if their human rights were violated and if they became the subject of xenophobic practices.
If the basic rights of a single human being are violated by my country's authorities, who try to hide their weaknesses by intensifying the law behind racist concepts, xenophobic excuses and discriminatory measures, my own rights - and, moreover, everybody's rights - are in jeopardy.
It is not the first time that security has been set against democratic and humanitarian values, when some believe that fewer human and civil rights mean more security, when insecure people look for refuge within their national community, wrongly thinking that ethnic similarity brings better protection. This is false. An ordinary crime has one or several victims. Racism is also a crime, but it is an extraordinary crime and everybody, including the criminal, is a victim of racism and xenophobia. Racism and racial rule are therefore sources of insecurity.
As a European democrat, I cannot possibly accept that diversity means more insecurity or that some criminals should be socially integrated while others should be excluded. Some have the right to defence and others do not. Some are given the benefit of the doubt and others are not, depending on their national or ethnic origin. As a European, I would not allow one of the Member States - say, Romania - to become a ghetto for the Roma or a European Union Siberia where undesirable European citizens are deported. I can understand that the extreme right is xenophobic, but I cannot understand when the democrats resort to xenophobic and racist speech. I cannot understand the weaknesses and demagogical racist speech of the democrats, and I condemn them more than the extreme right for xenophobia.
For all those reasons, we should now take alarm and mobilise. I hope that the European Parliament motion for a resolution to be adopted on this issue will bring us together in defending European values and the future of Europe.
(Applause)
(IT) Mr President, Commissioner, ladies and gentlemen, the government of each Member State has the right and duty to clamp down on crime to ensure the safety of its citizens and of anyone living and working in the country. The debate that we are engaged in today must avoid the twofold temptation of emotiveness and instrumental political reaction.
The preparation of a bill under the name of a 'security package' had been in the pipeline for some time in Italy. The dramatic events of last October persuaded the government to convert it into a decree-law, which immediately began to have an effect. There was nothing hasty or improvised about it, and in any case amendments will be tabled before Parliament, as we know. Let us look at the substance of the question and we will understand that the content of the decree is absolutely fair: it is a case of targeting those who threaten law and order with their conduct, comprising public safety and harming all those who come to Italy to improve their lives by working. This decree does not target everybody, but is in favour of people who come to Italy to be integrated in complete accordance with our laws and who in any case represent the vast majority.
The presence in Italy, as in any other country, of people who do not abide by the rules, makes integration more difficult for others. What I mean is that a rejection mentality emerges which makes the integration process harder. Hence the prompt response of the Italian government, which has also been quick to avoid any instrumental political positions and dangerous signals, such as punitive expeditions or patrols that would send out a misleading or even perverse message to the public.
Mr President, according to the Directive, and in compliance with the principle of non-discrimination, all Union citizens and their family members residing in a Member State should enjoy equal treatment. Alongside the right of freedom of movement, they are entitled to take up employment in the country of residence - regarded as related rights in Article 23 of the Directive.
In this sense, the freedom of movement of workers is a fundamental right, complying with the idea of a united Europe, whose citizens can be freely employed everywhere. Unfortunately, this is not the case with the citizens of most of the new Member States, including Bulgaria and Romania, who are facing restrictions.
After a public debate on whether Bulgaria will or will not apply the Community law in this field, and whether to undertake a reciprocal approach, it was decided not to do so and to abide by the common Community goals, so that the European Union could respond adequately to the contemporary global challenges.
While saluting those Member States that have taken the same position so far, I call upon the other Member States to join in and take into consideration the fact that the transitional periods are obstacles to the development of a single European labour market and hamper its competitiveness.
The analyses point out that the old Member States that have opened up their markets have received much more benefits than problems with the workers received. On the other hand, the new Member States already face serious shortages of qualified workers. The recent Eurostat survey published today indicates that there has not been large-scale migration of Bulgarians and Romanians after accession. The survey also shows that 80% of Bulgarians abroad are working, which is undoubtedly an employment quota a number of EU countries can only dream about.
Despite the progress achieved so far, the freedom to move still lags far behind other European freedoms. The idea of EU citizenship is also distorted by creating first-, second- or third-class citizens, as we are witnessing in our debate today.
A real transition from EU common market citizens to EU citizens with full rights and responsibilities should effectively take place as soon as possible, for the benefit of all of us.
(HU) Thank you very much. Commissioner, Mr President, ladies and gentlemen, as you know, there are officially 560 thousand Romanian citizens living on the territory of Italy, but according to some estimates the number exceeds 1 million. A large part of them live in settlements on the outskirts of Rome, Turin, Milan and Naples. There are no excuses for the murder in Rome: if someone has committed a crime, he should answer to the court for his actions.
However, as a liberal, I do not and cannot accept that a criminal of any nationality, belonging to any ethnic group, should serve as the basis for passing judgment on the whole of the given group, making room for violent acts of extreme force, the targets and victims of which are innocent people, as is demonstrated by the regrettable events that followed the murder.
I would like to remind you that I spoke to Mr Rehn, the Commissioner for Enlargement, many times about the fact that the post-accession migration of people living in poor social conditions and in abject poverty in settlements in the two countries that acceded on 1 January 2007 might emerge as a serious problem in the Member States of the EU, precisely because of the lack of integration. The warning was not followed by serious measures during the accession negotiations. I would not even dare to estimate the number of Roma in Europe who are escaping from the new Member States to the Member States of Western and Northern Europe in the hope of a better life, expressing their dissatisfaction with the integration policy of the country they left.
Similarly, in the period before the accession of these two countries, I raised the importance of preparing for migration problems related to this, and many of my fellow members rejected it, viewing it as a restriction of the freedom of movement. Our response to this might be: are we creating a government decree at an extraordinary session that forms a legal basis for expulsion? Some serious concerns have emerged in connection with the constitutionality of the government decree and its relationship with international and EU law. I am also thinking of infringements of the Free Movement Directive and the Racial Equality Directive.
Is this really how to face up to real problems? The 27 countries of the EU cannot fall into a situation where we transfer the problems from one country to another within its borders.
Allow me to read out just a few pieces of data that I read in a report by the European Commission and the European Union Agency for Fundamental Rights. In 2002-2003, more than half the pupils in special schools in Slovakia were Roma. In Germany, only half of Roma children went to school, and 80% of those went to special institutions. In Hungary, Slovakia, Poland, Bulgaria and Slovenia, Roma children are the majority of those attending special schools. In 2003, 80% of Roma in Slovakia did not have a registered place of work, 80% of them in Romania and Bulgaria have incomes below the national poverty threshold, and I could list ... (the President cut off the speaker) I could list more of these cases. Thank you.
(NL) Mr President, I believe we readily agree that an effective approach to crime deserves our support, and of course there is never any excuse for murder, but I believe we also agree that the right to reside in the Schengen area is a great asset and is tangible proof of European citizenship. Anyone seeking to curtail it must be able to present very good arguments. In particular, we must also beware of collective arrangements in this context, as when one talks about collective arrangements, one soon finds oneself talking about one group, and at this time we happen to be talking about the Roma. I think this very unfortunate.
I am pleased with Commissioner Frattini's remarks about the Roma and about the fact that the European Union could do more for this group, but I remain unhappy, of course, with his earlier remark about the Roma in connection with events in Italy. There is a good deal of talk today about the consequences of the migration that has been taking place since the enlargement of the European Union and that also took place previously within the enlarged Union, and of course there are consequences to contend with. I believe we must also look to some degree at the causes, however, and at ways in which we, the European Union, can do more for people travelling into the EU, as they are simply seeking better living conditions, employment, and better conditions for their families and children.
I am very much in favour of making better use of European funds in order to do more for the Roma, particularly in the new Member States, but I should like to reiterate that in the past this Parliament has already called for recognition of the Roma as a European minority - that is, a very special group, not comparable with other minorities. Making the Roma a European minority would directly open up many more opportunities for the Union to do something about the problems.
I would reiterate our appeal to give a single Member of the Commission responsibility for Roma policy, rather than the current situation, where various Commissioners deal with this area, with one coordinating. Competence must rest in one pair of hands.
Finally, as far as discrimination and social exclusion are concerned, these have been priorities of this Parliament, including during negotiations with the new Member States. I am pointing the finger at the new Member States, but we know that there are also problems in the older ones.
At that time, all kinds of agreements were made with the governments of the new Member States, but these are being implemented unsatisfactorily or not at all. I think that the European Union, the European Commission, must also play its part by revisiting the agreements made at the time of accession, particularly those concerning improving the situation of the Roma. The issues concerned here are discrimination and social exclusion.
Hence our group's appeal to discuss this once more with these new Member States. We shall certainly be doing this ourselves, but this is also an appeal to the Council and particularly to the Commission: not only Commissioner Frattini, but also his colleagues.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, it is clear that even on this occasion, I must use the customary sincerity and frankness in addressing this Parliament, towards which I harbour the utmost respect, although this does not preclude me from replying to statements and considerations which I do not share.
I did not just start taking action and speaking out on this issue a few days ago. Many of you have recalled one or two lines from an interview I gave - one of many - on 2 November. I started taking a real interest in this question months and months ago. This was at the request of Italian mayors, who as we know belong to different political parties, most of them in the centre-left.
At the conference of Italian mayors on 19 May, an important meeting which took place months ago - and considering how often I am quoted, I too keep a record - Italian mayors raised the issue of security in their cities with the Italian Minister of the Interior, blaming it on Europe. At the end of that meeting, Mr Amato said that it was a grave mistake to think that the issue of security was exclusively the problem of the wealthy who had something to protect, and that it was a phenomenon which, unless addressed, would turn neighbours into enemies. This led to the appeal to the European Commission issued that same day.
On 23 June, at the General Assembly of the ANCI - which as Italian MEPs will know, is the Italian local authority association, presided over by the Mayor of Florence - the Roma reception plan was unveiled following a meeting which had taken place a few days before between local authority representatives and myself. At that meeting, which took place in Bari, the reception plan for the Roma people was unveiled and a request issued for European funding - which until then had not been requested by Italy - to cover the costs of the plan. Italian mayors agreed that the integration system should be based on values of reciprocity, arguing that we had a duty to welcome and integrate immigrants provided that they accepted the rules of our country.
This was the position I adopted for months and months, ever since the start of the summer in fact, until an event promoted by the Mayors of Bologna and Florence led to a national campaign against people who clean car windscreens. The Mayor of Florence - who clearly you know, he is not someone who can be suspected of having racist sympathies - even proposed criminalising homeless people who clean car windscreens.
I met with the mayors again, and then on 25 October, a few weeks ago, a memo from an Italian agency, after yet another meeting, said that 'the mayors do not agree, they want new laws immediately and are claiming that people do not understand the divisions that are forming within the majority. These statements included an appeal from Italian mayors and from the Italian Minister of the Interior to me, because at that time no one thought that Europe had any tools like those subsequently adopted with the decree-law to tackle situations where there was a clear violation of Directive 2004/38/EC.
This is why I started taking an interest in this subject, and to all those who took the floor to criticise me, I say this: I do not think that you will find a single time when I did not make a positive and honest contribution and cooperate with Mr Amato, who is responsible for this matter in Italy. I challenge you to prove otherwise, that I refused to collaborate when asked to do so by Mr Amato and that I did not respond to requests that the Italian government legitimately made to Europe, as happened a few days ago.
A few weeks after these events, the first figures were released - I remember it well because, as a member of the European Commission, I received protests from Bucharest - by the Mayor of Rome, claiming that Romanians were responsible for 75% of crimes committed in Italy, when in actual fact it was 75% of crimes committed by foreigners, and so a much lower percentage. Many of you will remember that people took to the streets in Bucharest to protest against these statements, yet despite this, I was still holding talks with the Mayor of Rome, offering him the resources of the European Social Fund. He sent me a letter, which is clearly on the record, asking for help and support from Europe in the form of integration measures. I considered that this was my duty and I did this.
To conclude, I do not think that anyone in Parliament can be in any doubt over the fact that, apart from what some of you have decided to raise here today, which is just one aspect of a particular interview, I trust that none of you can overlook what I have achieved over the years. I have worked and I still am working to ensure that the Schengen area is extended before Christmas to include the nine new Member States.
What is this if it does not make freedom of movement more effective? If this happens, it will be partly down to my efforts. I have been working on this for the past two and a half years and have never been afraid to say that the right of free movement is one of the pillars of the European Union. I cannot believe that anyone can criticise me for being someone who does not want this right to be recognised.
A final word on the subject of Romania: I have listened to the Romanian MPs. They more than anyone else know what I personally have done to help Romania join the EU, with reports, with advice, with the visits I have made. Well, I do not think that anyone in Parliament can suspect even for a moment that I do not have, for Romania and for the Romanian people - not Romanian criminals, who I regard in the same way as Italian criminals - the utmost respect and deepest friendship, or I would not have done everything I have done over the last two years. I do not think that extrapolating a single sentence from an interview can change these facts.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Written statements (Article 142)
in writing. - (IT) International public opinion has been shaken by the recent tragic events in Rome. I think it is unfortunate that some political groups are clumsily trying to exploit this situation for political ends, sometimes by evoking a dangerous and counter-productive return to the past. European legislation establishes certain benchmarks that must be respected in all 27 Member States, bearing in mind that some countries, for geographical and logistical reasons, are easier to get to. A system is needed that places rights above everything else, but which does not ignore the duties of the individual; it is the very synthesis of these two aspects that determines the efficiency of policies in this sector. A fundamental approach must also be adopted which on the one hand obliges Member States to integrate law-abiding European citizens and on the other allows them to expel those who break the rules. This is a challenge in which Europe has a fundamental role.
in writing. - (RO) Criminality has no nationality. I regret and condemn any criminal act, wherever it happens, and justice should do its duty. Yet, one cannot stigmatize an entire people or ethnic group for a crime committed by one of its members.
Fighting criminality should not infringe upon the free movement of persons, a fundamental principle of the European construction.
European citizens have the right to live and travel freely, without fear of being persecuted or subject to acts of violence in the Member States.
I ask the European Commission to examine the decree recently approved in Italy, which allows expulsions without granting any legal guarantees to the persons expelled, especially if they are citizens of the European Union. This decree has allowed abuses that certain Romanian citizens have already suffered. I ask the Italian State to take actions in order to stop the abuses.
I believe this situation should be urgently solved in order not to allow European Union citizens to be discriminated against, regardless of whether they are Romanian, Italian, German, Spanish or French. I don't want this decree to become a dangerous precedent that would question the very respect of the Union's fundamental principles. This might affect the internal credibility of the European Union, as well as its credibility as a world player.